United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 21-1749
                        ___________________________

                                Marvin Suar-Chich

                             lllllllllllllllllllllPetitioner

                                           v.

            Merrick B. Garland, Attorney General of the United States

                            lllllllllllllllllllllRespondent
                                     ____________

                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                                   ____________

                           Submitted: October 12, 2021
                             Filed: October 18, 2021
                                  [Unpublished]
                                 ____________

Before BENTON, KELLY, and GRASZ, Circuit Judges.
                           ____________

PER CURIAM.

      Guatemalan native and citizen Marvin Suar-Chich petitions for review of an
order of the Board of Immigration Appeals (BIA). The BIA dismissed his appeal
from an immigration judge’s decision denying asylum, withholding of removal, and
protection under the Convention Against Torture (CAT). After careful consideration,
we deny the petition for review.
       As an initial matter, we conclude this court’s precedent forecloses Suar-Chich’s
challenge to the agency’s jurisdiction over his removal proceedings. See Ali v. Barr,
924 F.3d 983, 985-86 (8th Cir. 2019); see also Tino v. Garland, No. 20-3508, ---
F.4th ---, 2021 WL 4256185, at *1 n.2 (8th Cir. Sept. 20, 2021) (per curiam).

       Even assuming Suar-Chich did not waive review of his claims by failing to
meaningfully challenge the BIA’s decision, see Chay-Velasquez v. Ashcroft, 367
F.3d 751, 756 (8th Cir. 2004), we also conclude the agency properly denied asylum.
See 8 U.S.C. §§ 1101(a)(42)(A), 1158(b)(1) (asylum eligibility requirements). Suar-
Chich did not claim he had been persecuted in the past, see Uli v. Mukasey, 533 F.3d
950, 955 (8th Cir. 2008), and assuming his proposed particular social group was
cognizable, as the BIA did, substantial evidence supports the conclusion that he failed
to show his membership in that group “will be at least one central reason” for his
feared persecution, see § 1158(b)(1)(B)(i); Silvestre-Giron v. Barr, 949 F.3d 1114,
1119 & n.3 (8th Cir. 2020) (standard of review). The agency concluded his group
membership would be incidental to the gangs’ criminal motive for monetary gain, and
the record does not compel a contrary conclusion. See Garcia-Moctezuma v.
Sessions, 879 F.3d 863, 868-69 (8th Cir. 2018) (explaining that under the “one central
reason” standard, a protected ground need not be the sole reason for persecution, but
it cannot be “incidental or tangential” to the persecutor’s motive); Cambara-Cambara
v. Lynch, 837 F.3d 822, 826 (8th Cir. 2016). The record also does not compel the
conclusion that Suar-Chich would be persecuted on account of an imputed anti-gang
political opinion. See Gomez-Rivera v. Sessions, 897 F.3d 995, 999 (8th Cir. 2018);
Marroquin-Ochoma v. Holder, 574 F.3d 574, 578-79 (8th Cir. 2009).

       Because Suar-Chich failed to prove eligibility for asylum, it follows that he
failed to meet the higher burden of proof for withholding of removal. See Sow v.
Mukasey, 546 F.3d 953, 957 (8th Cir. 2008). Finally, we conclude the agency
properly denied CAT relief. See id.; see also Cambara-Cambara, 837 F.3d at 827.



                                          -2-
For these reasons, we deny the petition for review. See 8th Cir. R. 47B.
                ______________________________




                                 -3-